DETAILED ACTION
This office action is in response to the amendment filed 11/2/2021.
Currently, claims 1-4, 6-11 and 21-22 are pending.

Drawings
The drawings were received on 11/2/2021.  These drawings are acceptable.

Specification
The amended specification is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al. (US 2020/0286875).
Pertaining to claim 1, Nishida shows, with reference to FIG. 18E-F, a semiconductor device, comprising: 
a first semiconductor structure (900 – see FIG. 17), comprising a first substrate (902), a conductive layer (974), and two peripheral devices (transistors in substrate 902, some of which are shown in FIG. 18F. As shown in FIG. 18E and discussed in para. [0183], the protruding 
an input/output pad (985) disposed on the one or more first trace; 
wherein the first semiconductor structure has a recess (RR) penetrating the first substrate and exposing the one or more first trace (para. [0184]), the recess is disposed between the peripheral devices (again, FIG. 18E and 18F in combination show there are devices on either side of the recess) and the input/output pad is disposed in the recess (para. [0185]; FIG. 18F).

Pertaining to claim 3, Nishida shows the first semiconductor structure further comprises a second insulating layer (990) between the first surface of the first substrate and the conductive layer, wherein the recess penetrates through the second insulating layer (FIG. 18F).
Pertaining to claim 4, Nishida shows a thickness of the input/output pad (985) is less than a thickness of the second insulating layer (990) (FIG. 18F).
Pertaining to claim 6, Nishida shows the conductive layer (974) further comprises at least two second traces electrically connected to one of the peripheral devices (FIG. 18F).
Pertaining to claim 7, Nishida shows the input/output pad (985) directly contacts the one or more first trace (974) (FIG. 18F).
Pertaining to claim 9, Nishida shows a second semiconductor structure (1000 – see FIG. 16) bonded to the first semiconductor structure (FIG. 18F).

Pertaining to claim 11, Nishida shows one of the NAND strings is electrically connected to the one of the peripheral devices (they inherently must be electrically connected in order for the first semiconductor structure to perform the write, read, and erase operations of the memory cells in the vertical NAND strings as described in para. [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Suzuki (US 2020/0303347).
Although not explicity shown by Nishida, Suzuki teaches in FIG. 2 that, for a similar structure, a first insulating layer 21 is disposed on the second surface of the first substrate 20, wherein the first insulating layer has an opening corresponding to the recess 29.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an insulating layer over the substrate of Nishida, as taught by Suzuki, with the motivation that the insulating layer is a protective film (para. [0031]) and thus inherently provides protection for the device.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida.
Nishida shows the device of claim 1, wherein the second semiconductor structure further comprises a plurality of word line contacts (86) (para. [0168]), the word line contacts are disposed between the conductive layer and the second substrate, one of the peripheral devices is electrically connected to one of the word line contacts (FIG. 18F shows an electrical path from the transistor adjacent the pad to the word line contact).
Although Nishida does not explicitly show another one of the peripheral devices is electrically connected to one of the NAND strings, Nishida teaches in para. [0171] that the circuitry for reading and writing to the memory structures resides in the first semiconductor structure 900 (logic die). Thus, it would be obvious to one of ordinary skill in the art for the NAND strings to be electrically connected to one of the devices in the logic chip so that the device is operable. Without such a connection, reading and writing to the memory structures would not be possible.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: Claim 22 further requires a first insulating layer and a passivation layer sequentially disposed on .
Further, it is noted that Sakuma et al. (US 2017/0186704) teaches a feature similar to the limitations of claim 21 that does include both a first insulating layer 166 having an opening corresponding to a recess 170, and a passivation layer 172 that extends into the recess and is in contact with the pad 162d (FIG. 1). However, unlike the claimed limitation that the first insulating layer and the passivation layer are sequentially disposed on the second surface of the first substrate, Sakuma teaches that these layers are formed on a multilevel metallization that is formed on the first surface of the substrate, and thus Sakuma fails to teach the limitations of claim 22. Furthermore, Sakuma teaches the recess is formed in an upper dielectric layer of the multilevel metallization, and not in a recess that penetrates the substrate as required by the claims. Thus, one of ordinary skill in the art would not recognize Sakada as being equivalent to .

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant argues that, because Nishida shows peripheral devices on only one side of the recess in FIG. 18F, that Nishida fails to show the limitation “the recess is disposed between the peripheral devices”.
In response, and as noted in the rejection above, FIG. 18F does not show the device in its entirety. While FIG. 18F appears to show the recess is located at an edge of the device, FIG. 18E makes it clear that the recess (and in fact multiple recesses) are located at internal regions. The protruding portions in which the peripheral devices are located are on both sides of the recess, and therefore the recess is disposed between the peripheral devices.
Applicant further argues that Nishida teaches the recesses can be arranged as an array so that the semiconductor devices would not be considered to be disposed on two opposite sides of the recess.
In response, it is not clear why arranging recesses in an array would preclude devices being disposed on two opposite sides of the recess. On the contrary, the fact that they may be formed in an array supports the notion that at least the recesses in a relatively central location would have devices on either side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DANIEL LUKE/Primary Examiner, Art Unit 2896